Citation Nr: 1418130	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO. 11-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In June 2013 the Veteran testified at a Board hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran is diagnosed with prostate cancer.

2. With the benefit of the doubt accorded to the Veteran, he had service in the in-land waters of Vietnam during the Vietnam War. 

3. The Veteran's prostate cancer is presumed to be etiologically related to his service in Vietnam. 


CONCLUSIONS OF LAW

1. The conditions of the Veteran's service approximate requirements for service or visitation in the Republic of Vietnam during the Vietnam era. 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.313(a) (2013). 

2. The Veteran's prostate cancer is presumed to have been incurred as a result of the Veteran's exposure to Herbicide during service. 38 U.S.C.A. §§ 1110 , 1116 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that while serving aboard the U.S.S. Small during operations in the Vietnam conflict, his vessel entered both DaNang Harbor and in-land waterways, including the Vung Thiet River. He is diagnosed with prostate cancer, a disorder that is presumptively linked to herbicide exposure - in turn, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. 
§ 3.307 (2013). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).

The VA General Counsel has held the regulatory definition (which permits certain personnel not actually stationed within the borders of the Vietnam to be considered to have served in Vietnam) requires that an individual actually have been present within the boundaries of the Republic. See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in Vietnam, does not constitute service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in Vietnam during that period). See VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008),

While the Veteran's assertions of his presence in the in-land waters of Vietnam have not been definitively established, he has also submitted lay statements from service colleagues who have reported experiences, facts and circumstances consistent with in-land water service. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for prostate cancer will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for prostate cancer is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


